IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

ERIC NATHAN, et a/., on behalf
of themselves and others
similarly situated,

Plaintiffs, Case No. 3:19-cv-226

Vv. JUDGE WALTER H. RICE

WHIRLPOOL CORPORATION,

Defendant.

 

DECISION AND ENTRY OVERRULING AS MOOT DEFENDANT
WHIRLPOOL CORPORATION’S MOTION TO DISMISS PLAINTIFFS’
CLASS ACTION COMPLAINT (DOC. #16)

 

Given that Plaintiffs have now filed an Amended Class Action Complaint,
Doc. #17, the Court OVERRULES AS MOOT Defendant Whirlpool Corporation’s

Motion to Dismiss Plaintiffs’ Class Action Complaint, Doc. #16.

Date: November 12, 2019 (Sauron
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
